DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/20/22 have been fully considered but they are not persuasive.
On pages 6-7 regarding elections/restrictions Applicant argues that they did not suggest claims 3, 8-9, 11, 13-14, and 16 should be withdrawn, since species 2c encompasses claims 3, 11, 13-14, and 16, even though the species election 1b was defined as only encompassing claims 1-2, 4-7, 10, 12, 15, and 17-20. Applicant concludes that only claims 8-9 should accordingly be withdrawn since some claims are drawn towards one elected species and the others are drawn towards another.
The Examiner notes that the pending (non-withdrawn) claims need encompass both species elections. In other words, only the claims which overlap between the two species should be examined.  Claim 3, for example, references a spring-loaded or pretensioned locking element, which is shown and described in figure 7. This of course, is directed towards non-elected species 1c in which a pretensioned spring element has been defined, and accordingly is withdrawn. Similar analysis can be performed on claims 5, 16, and 18 which are, for the same reason, withdrawn.
The Examiner notes additionally that in future responses, Applicant should label all withdrawn claims as withdrawn in response to avoid a notification of non-compliant claims.  
On pages 7-11 Applicant argues amendments overcome all outstanding claim objections, 112 rejections, and prior art rejections. Specifically, Applicant argues that none of the recited prior art discloses the invention in its entirety.
The Examiner respectfully notes that the rejection of record is a 103 combination, and accordingly agrees that none of the references teaches each feature of the claims individually, but rather the Combination of record provided adequately teaches each and every part of the claim. The rejection is accordingly maintained.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 4, 7, 10-15, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarjour et al. (US 20120036939 A1) hereinafter known as Jarjour in view of Johnson et al. (US 20110136376 A1) hereinafter known as Johnson further in view of Yasui et al. (US 20030163206 A1) hereinafter known as Yasui.
Regarding claims 1 and 14 Jarjour discloses a device for fixing two orthopedic components to one another (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Jarjour discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See for example, [0002] and Figure 5, [0040]) comprising;
a receiving element capable of being arranged on a first orthopedic component (as the Examiner best understands, the two “orthopedic components” are not a part of the claimed “device” for connecting the two components, and thus are not positively claimed. This means that recitation of the receiving element being “arranged on” one of the components would appear to not be related to the claimed “device” but rather something separate therefrom, which is not positively claimed.) which includes a receptacle (Figure 4c item 20);
a connecting element arranged on a second orthopedic component (as the Examiner best understands, the two “orthopedic components” are not a part of the claimed “device” for connecting the two components, and thus are not positively claimed. This means that recitation of the connecting element being “arranged on” one of the components would appear to not be related to the claimed “device” but rather something separate therefrom, which is not positively claimed) with a connector (Figure 4c item 1) which can be inserted into the receptacle and is coupled to the receiving element in such a way as to transmit tensile forces, compressive forces, and torques (this is stated as a functional limitation of the connector (see explanation above). See also Figure 4c in which the connector (1) is seen to be inserted into the receiving element (20). The Examiner understands their physical connection inherently being capable of transmitting forces/torques between the two elements.);
a first contact arranged on the connecting element and a second contact arranged on the receiving element (Figure 4c items 3), wherein the first and second contacts form either an electrical connection or a data-transmitting connection when the orthopedic components are fixed to one another (This is likewise stated as a “functional limitation” of the contact/connection, which the contact is understood capable of performing (see explanation above). See also [0038]),
and wherein the receiving element forms a socket (Figure 4c);
but is silent with regards to the connecting element and receiving element forming a ball joint with a spherical cap.
However, regarding claims 1 and 14, Johnson teaches that electrical/data connections between prosthetic components are well-known to occur through the joint itself ([0025]), and Yasui further teaches that prosthetic limbs are known to include ball joints with spherical caps (Figure 13 items 14, 12). Jarjour, Johnson, and Yasui are involved in the same field of endeavor, namely connections between prosthetic legs. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Jarjour so that the connection occurred through the joint such as is taught by Johnson since this would simplify the number of external components and connections a user would have to connect/disconnect when doffing/donning an artificial leg. It would have further been obvious for that joint to be a ball joint such as is taught by Yasui since these types of joints are well-known and understood in the area. This type of connection is understood to be obviously occurring through any known type of joint.
Regarding claims 2 and 15 the Jarjour Johnson Yasui Combination teaches the device of claim 1 substantially as is claimed,
wherein Jarjour further discloses the connector is a stub or inverted pyramid/cone (Figure 4c shows the connector being a stub).
Regarding claim 4 Jarjour Johnson Yasui Combination teaches the device of claim 1 substantially as is claimed,
wherein Jarjour further discloses the receptacle is has a shape corresponding to a shape of the connector (Figure 4c shows the receptacle and connector having corresponding shapes).
Regarding claims 7 and 20 Jarjour Johnson Yasui Combination teaches the device of claim 1 substantially as is claimed,
wherein Jarjour further discloses the at least one contact is arranged/formed on surface regions of the connecting element and receiving element (Figure 4c item 3; [0037]).
Regarding claim 10 Jarjour Johnson Yasui Combination teaches the device of claim 1 substantially as is claimed,
wherein Jarjour further discloses the at least one contact is connected by cables to at least one electronic device (Figure 4b item 2 (sensor) is connected to the contact (3) via cables (13) (the Examiner notes that an optical fiber is inherently understood to have at least two cables (fibers) located therein)).
Regarding claim 11 Jarjour Johnson Yasui Combination teaches the device of claim 10 substantially as is claimed,
wherein Jarjour further discloses the cables are at least one of flexible in length and guided in a link chain ([0037] an optical fiber is inherently flexible).
Regarding claim 12 Jarjour Johnson Yasui Combination teaches the device of claim 1 substantially as is claimed,
wherein Jarjour further discloses a passage through which a data or energy cable passes from the first to second orthopedic component is formed in the receiving element and connecting element (Figure 4c item 13 optical fiber).
Regarding claim 13 Jarjour Johnson Yasui Combination teaches the device of claim 12 substantially as is claimed,
wherein Jarjour further discloses wherein the passage is formed by two mutually corresponding bores/recesses in the receiving and connecting elements (Figure 4c indicates there is inherently a bore/recess within the two components in order for them to house the optical fiber 13).
Regarding claim 17 Jarjour Johnson Yasui Combination teaches the device of claim 14 substantially as is claimed,
wherein Jarjour further discloses the receptacle is designed to match a shape of a portion of the connector (Figure 4c).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        04/27/22